DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurata (United States Patent Application Publication 2020/0285138 A1).
With respect to claim 1, Kurata discloses a light source device comprising: a light emitting section (see 1 and 2 in fig.1) configured to emit first light having a first 

With respect to claim 8, Kurata discloses a projector comprising: the light source device according to Claim 1; a light modulation device (see LP1, 2, and 3) configured to modulate light from the light source device in accordance with image information (disclosed by the operation of LP 1, 2, and 3); and a projection optical device (see PL in fig.1) configured to project the light modulated by the light modulation device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata (United States Patent Application Publication 2020/0285138 A1) in view of Akiyama (United States Patent Application Publication 2015/0153020).

With respect to claim  2, Kurata does not disclose the light source device according to Claim 1, but does not disclose further comprising: a detection section configured to detect the fourth light and the sixth light transmitted through the polarization split element; and a control section configured to compare a detection result by the detection section with a predetermined value to thereby control the light intensity of the light having the first polarization direction out of the first light entering the 
Akiyama discloses a detection system a detection section configured to detect the fourth light and the sixth light transmitted through the polarization split element (see 43 in fig.2); and a control section (see 44 in fig.2) configured to compare a detection result by the detection section with a predetermined value to thereby control the light intensity of the light having entering the wavelength conversion layer, and the light intensity of the light out of the first light entering the wavelength conversion layer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kurata with the teaching of Akiyama so that a detection section configured to detect the fourth light and the sixth light transmitted through the polarization split element; and a control section configured to compare a detection result by the detection section with a predetermined value to thereby control the light intensity of the light having the first polarization direction out of the first light entering the wavelength conversion layer, and the light intensity of the light having the second polarization direction out of the first light entering the wavelength conversion layer to enhance color balance.


With respect to claim 3, Kurata in view of Akiyama discloses the light source device according to Claim 2, Kurata discloses further comprising: a wave plate (see 5 in fig.4) which is disposed between the light emitting section and the wavelength conversion layer (see the position of 5), and which the first light emitted from the light 

With respect to claims 9 and 10, Kurata in view of Akiyama discloses a projector comprising: the light source device according to claims 2 and 3; a light modulation device (see LP1, 2, and 3) configured to modulate light from the light source device in accordance with image information (disclosed by the operation of LP 1, 2, and 3); and a projection optical device (see PL in fig.1) configured to project the light modulated by the light modulation device.

Allowable Subject Matter
Claims 4-8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.